May 22, 2007 Putnam Tax Exempt Income Fund One Post Office Square Boston, Massachusetts 02109 Ladies and Gentlemen: We consent to the references to our firm in respect of the legal opinion our firm expects to deliver in connection with the proposed combination of Putnam Tax-Free Health Care Fund with Putnam Tax Exempt Income Fund with and as part of the Registration Statement of Putnam Tax Exempt Income Fund on Form N-14 and to the references to our firm in the prospectus/proxy statement under the caption Information about the Proposed Merger - Federal Income Tax Consequences. Very truly yours, /s/ Ropes & Gray LLP Ropes & Gray LLP
